Citation Nr: 1703248	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1986 to April 1988. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board reopened the previously denied claim for a right shoulder disability.  It remanded the underlying service connection claim and the service connection claims for an acquired psychiatric disability and eye disability also on appeal for additional development.  

In September 2015, the RO via the Appeals Management Center (AMC) granted service connection for psychiatric disabilities.  As this rating action results in a total grant of the benefit sought, this issue is no longer on appeal.  

In June 2016, VA recognized the Disabled American Veterans as the duly appointed representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical opinions are needed for the issues remaining on appeal.  The Veteran has had difficulties attending VA examinations due to transportation problems as detailed below.      

In May 2014, the Board directed the AOJ to schedule the Veteran for VA right shoulder and eye examinations.  The AOJ submitted an initial request for these examinations in July 2014 to the New Mexico Health Care System (HCS).  Then, on October 6, 2014, another examination request was submitted to the West Texas HCS.  An October 27, 2014 email by a representative of the West Texas HCS confirms that the West Texas HCS contacted the Veteran.  He reported difficulty attending the VA examinations due to transportation problems.  The representative noted they were able to get a contract psychiatric examination completed at a location close to his residence, but they could not find an agreeable time for the other examinations at issue.   

In June 2015, the AOJ sent the Veteran a letter requesting that he contact them to reschedule the VA examinations.  An August 12, 2015 report reflects that examination requests were submitted for the right shoulder and eye disabilities.  An August 25, 2015 Report of General Information reflects that the Veteran contacted the AOJ and requested to reschedule the August 22nd and 25th, 2015 examinations.  He stated that he did not have transportation to attend the examinations and indicated he would attend a rescheduled examination at the Big Springs VA Medical Center (VAMC).  A Compensation and Pension Exam Inquiry reflects that the August 12, 2015 VA examination requests were cancelled on August 26, 2015.  The reason listed was that the Veteran refused exam.

The duty to assist regulation pertains to providing "medical examinations or obtaining medical opinions."  38 C.F.R. § 3.159(c)(4) (2016) (emphasis added).  In this case, the AOJ undertook multiple efforts to assist the Veteran in scheduling the examinations.  The Veteran has a duty to cooperate in attending scheduled VA examinations and notifying VA of any inability to attend, if at all possible prior to the examination.  Wood v. Derwinski, 1 V. App. 190, 193 (1991); Hurd v. West, 13 Vet. App. 449, 452 (2000).  The August 25, 2015 report indicates that the Veteran was notified of the scheduled VA examinations.  He did not attempt to inform VA of his inability to attend prior to the examinations, and it is unclear whether he would be able to report if new examinations were scheduled.  Therefore, in the circumstances of this case, the Board finds that VA medical opinions should be obtained as instructed below to fulfill VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records beginning October 2014 for the Veteran and associate them with the electronic claims file.

2.  Then, obtain an orthopedic medical opinion from an appropriate clinician regarding the nature and etiology of his claimed right shoulder disability.  The clinician must review the Veteran's electronic claims file in conjunction with the examination.  Following review of his pertinent medical history, the clinician should provide an opinion on the following: 

 a) Identify each right shoulder disability that can be ascertained from the evidence of record.

 b) As to each diagnosed right shoulder disability, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service.

The clinician should explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

The clinician is advised that the Veteran is competent to report the nature of the injury and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

3.  Then, obtain an ophthalmology medical opinion from an appropriate clinician regarding the nature and etiology of his claimed eye disability.  The clinician must review the Veteran's electronic claims file in conjunction with the examination.  Following review of his pertinent medical history, the clinician should provide an opinion that responds to the following: 

 a) Identify each eye disability that can be ascertained from the evidence of record.

 b) As to each diagnosed eye disability, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service (to include in-service contact with battery acid in July 1987)?

The clinician should explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

The clinician is advised that the Veteran is competent to report the nature of the injury and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

 4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




